Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Action No. 19-cr-518-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     TSHINBANDA KAZADI,

       Defendant.


                      ORDER DENYING MOTION TO SUPPRESS


       The Government charges Tshinbanda Kazadi (“Defendant” or “Kazadi”) with one

count of 18 U.S.C. § 924(c)(1)(A)(i) (possession of a firearm in furtherance of drug

trafficking crime); two counts of 21 U.S.C. §§ 841(a)(1) and (b)(1)(c) (possession with

intent to distribute a mixture or substance containing a detectable amount of cocaine

and methamphetamine); and one count of 18 U.S.C. § 922(g)(1) (possession of a

firearm and ammunition by a prohibited person). (ECF No. 1.)

       Kazadi moves to suppress “all evidence obtained from the traffic stop on

November 1, 2019 as well as any statements allegedly made while he was detained

during the traffic stop on the basis that reasonable suspicion did not ex ist to believe he

was armed and dangerous to warrant a pat-down search by law enforcement.”

(“Motion”; ECF No. 26 at 1.) The Government filed its response on May 8, 2020

(“Response”; ECF No. 36), and Kazadi filed his reply on June 10, 2020 (“Reply”; ECF

No. 52).
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 2 of 11




      The Court has determined that no evidentiary hearing is necessary. For the

reasons explained below, the Court denies the Motion.

                                   I. Factual Findings

      From the undisputed facts in the parties’ briefs and Officer Zimmerman’s body

camera footage, which was submitted by the Government as Exhibit 1 to its Response

(“Video”; ECF No. 36-1), the Court finds as follows for purposes of this Motion.

      On the night of November 1, 2019, Officers Zimmerman and Spano of the

Aurora Police Department, along with two Special Agents from the Bureau of Alcohol,

Tobacco, Firearms and Explosives, were conducting surveillance of the area of 23rd

Street and Emporia Street in Aurora, Colorado from an unmarked police vehicle. (ECF

No. 26 at 1; ECF No. 36 at 1–2.)

      While conducting visual surveillance of the area, the officers observed a 2018

Ford Focus parked around 23rd Street and Emporia Street, which was occupied by a

female later identified as Ms. Asbriel Brooks. (ECF No. 26 at 1–2; ECF No. 36 at 2.)

The officers observed a male wearing a light-colored sweat suit, later identified as

Kazadi, walk up to the vehicle and have a short conversation with Ms. Brooks. (ECF

No. 26 at 2; ECF No. 36 at 2.) They observed Kazadi leave the vehicle and walk east

on 23rd Street while Ms. Brooks parked the vehicle and entered a nearby apartment.

(ECF No. 26 at 2; ECF No. 36 at 2.) Ms. Brooks left the apartment minutes later, re-

entered her vehicle, and started the engine. (ECF No. 26 at 2; ECF No. 36 at 2.)

Approximately 10 minutes later, Kazadi was also seen leaving the same apartment; he

entered Ms. Brooks’s vehicle, and she drove off. (ECF No. 26 at 2; ECF No. 36 at 2.)

      Thereafter, the officers observed Ms. Brooks commit various traffic violations,

                                            2
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 3 of 11




including failure use a turn signal and a lane violation.1 (ECF No. 26 at 2; ECF No. 36

at 2.) The Officers activated their emergency lights from the dashboard of their vehicle

and conducted a traffic stop of Ms. Brooks’s vehicle. (ECF No. 26 at 2; ECF No. 36

at 2.) Officer Zimmerman approached the passenger’s side of the vehicle to speak with

Kazadi while Officer Spano approached the driver’s side to speak with Ms. Brooks.

(ECF No. 26 at 2; ECF No. 36 at 2–3.)

       Officer Zimmerman twice asked Kazadi for his identification and/or his name, but

Kazadi refused to provide this information. (Video at 0:41, 0:51; ECF No. 26 at 3.)

Officer Zimmerman then asked Kazadi to step out of the car, which Kazadi also initially

refused to do. (Video at 0:59.) 2 Thereafter, Kazadi offered to give his name to Officer

Zimmerman, but Officer Zimmerman again asked him to step out of the vehicle. (Video

at 1:10; ECF No. 26 at 3.)

       When Kazadi exited the vehicle, Officer Zimmerman stepped towards Kazadi.

He ordered Kazadi to put his fingers together on the top of his head and began to

attempt a pat-down search of Kazadi. (Video at 1:46; ECF No. 26 at 4.) However,

Kazadi spun away from Office Zimmerman and resisted the pat-down. (Video at 1:48;

ECF No. 26 at 4.) After an ensuing scuffle lasting several seconds, Kazadi was tased

and placed into handcuffs. (Id. at 1:48–2:20; ECF No. 26 at 4.)


       1
         Although Kazadi concedes in his opening brief that the officers “had a reasonable
suspicion to initiate an investigative traffic stop on the basis of the observed traffic violation”
(ECF No. 26 at 4), he states in his Reply that he can “neither admit nor deny a traffic violation
occurred” (ECF No. 52 at 3).
       2
          In his Reply, Kazadi “denies he ever refused to provide Agent Zimmerman with his ID”
and that “he ever refused to get out of the car.” The Court finds that these assertions are not
supported by the Video.

                                                  3
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 4 of 11




          Thereafter, Officer Zimmerman searched Kazadi’s pockets and uncovered a

loaded firearm, a large black bag containing ten smaller bags— four bags containing

cocaine, three bags containing crack cocaine, and one bag containing

methamphetamine—and approximately $1,113 cash. (ECF No. 36 at 4–5; ECF No. 26

at 4.)3

                                      II. Burden of Proof

          The Fourth Amendment to the U.S. Constitution protects “[t]he right of the people

to be secure in their persons, houses, papers, and ef fects, against unreasonable

searches and seizures.” However, “[t]he Amendment says nothing about suppressing

evidence obtained in violation of this command. That rule—the exclusionary rule—is a

prudential doctrine created by th[e Supreme] Court to compel respect for the

constitutional guaranty.” Davis v. United States, 131 S. Ct. 2419, 2426 (2011) (internal

citations and quotation marks omitted). Pursuant to the exclusionary rule, a defendant

may move for suppression of evidence obtained in violation of the Fourth Amendment.

Id.

          It is undisputed that the Officers did not have a warrant when they initially

stopped Kazadi or when they conducted the search of his person. On a motion to

suppress evidence derived from a warrantless search and/or seizure, the defendant

bears the burden of presenting a prima facie case that the Fourth Amendment has

been “implicated,” at which point the burden shifts to the Government to prove “that its



          3
         The Government states—and Kazadi does not contest—that the black bag in Kazadi’s
pocket contained ten smaller bags, but it does not identify the contents of two of the ten smaller
bags.

                                                4
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 5 of 11




warrantless actions were justified (i.e., as a lawful investigatory stop, or under some

other exception to the warrant requirement).” United States v. Carhee, 27 F.3d 1493,

1496 (10th Cir. 1994); see also id. at nn.1–2 (citing authorities).

       Kazadi’s motion reveals that his personal Fourth Amendment rights are

implicated here. He has therefore raised a prima facie case of a potential Fourth

Amendment violation through a warrantless seizure and subsequent search, thus

shifting the burden to the Government to justify the police officers’ actions.

                                       III. Analysis

       Stop and frisk cases are governed by Terry v. Ohio, 392 U.S. 1 (1968), and its

progeny. Under Terry, “a law enforcement officer’s reasonable suspicion that a person

may be involved in criminal activity permits the officer to stop the person for a brief time

and take additional steps to investigate further.” Hiibel v. Sixth Judicial Dist. Ct. of Nev.,

Humboldt Cnty., 542 U.S. 177, 185 (2004). Reasonable suspicion is an objectiv e

standard, and “the detaining officers must have a particularized and objective basis for

suspecting the particular person stopped of criminal activity.” United States v. Cortez,

449 U.S. 411, 417 (1981). Although reasonable suspicion requires “something more

than an inchoate and unparticularized suspicion or hunch, the level of suspicion

required . . . is considerably less than proof by a preponderance of the evidence or that

required for probable cause.” United States v. McHugh, 639 F.3d 1250, 1255–56 (10th

Cir. 2011) (internal quotation marks and brackets omitted). In evaluating whether

reasonable suspicion exists, deference is granted to an officer’s ability to make

inferences and deductions given his or her training, experience, the “totality of the



                                              5
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 6 of 11




circumstances,” and public interest considerations such as law enforcement officer

safety are taken into account. United States v. Rice, 483 F.3d 1079, 1083 (10th Cir.

2007).

         Where an officer conducting a Terry stop has a reasonable suspicion that the

suspect may be armed and dangerous, a limited search for concealed weapons—a pat-

down search or frisk—may be conducted. Adams v. Williams, 407 U.S. 143, 146

(1972). “The purpose of this limited search is not to discover evidence of crime, but to

allow the officer to pursue his investigation without fear of violence . . . . So long as the

officer is entitled to make a forcible stop, and has reason to believe that the suspect is

armed and dangerous, he may conduct a weapons search limited in scope to this

protective purpose.” Id. Thus, an officer conducting a pat-down search during a Terry

stop must have reasonable suspicion of criminal activity to justify the initial stop, as well

as separate reasonable suspicion that the suspect is arm ed to justify the pat-down.

See Rice, 483 F.3d at 1082–83.

         Kazadi argues for suppression on the grounds that the Officers lacked

reasonable articulable suspicion to stop and frisk him. In determining whether Kazadi’s

Fourth Amendment rights were violated, the Court will consider the reasonableness of

the November 1, 2019 traffic stop at each stage of the officers’ encounter with Kazadi.

A.       The Initial Stop of Kazadi’s Vehicle

         “The decision to stop an automobile is reasonable, and so consistent with the

Fourth Amendment, where the police have probable cause to believe that a traffic

violation has occurred.” United States v. Ludwig, 641 F.3d 1243, 1247 (10th Cir. 2011)

(internal quotation marks omitted and alterations incorporated); see also United States

                                              6
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 7 of 11




v. McGehee, 672 F.3d 860, 867 (10th Cir. 2012) (illegal parking justified initial traffic

stop). An officer’s subjective motives for stopping a vehicle are irrelevant as long as

that the officer has a reasonable suspicion that “this particular motorist violated any one

of the multitude of applicable traffic and equipment regulations of the jurisdiction.”

United States v. Botero-Ospina, 71 F.3d 783, 787 (10th Cir. 1995) (internal quotation

marks omitted).

       The Court finds that the traffic stop was justified at its inception. In his Motion,

Kazadi initially “concedes Officers Zimmerman and Spano had reasonable suspicion to

initiate an investigative traffic stop on the basis of the observed traffic violation.” (ECF

No. 26 at 4.) In his Reply, however, Kazadi suggests—for the first time—that he “can

neither admit nor deny a traffic violation occurred” and that “there appears to be som e

ambiguity about the legitimacy of the stop.” (ECF No. 52 at 3.) By arguing this point for

the first time in his Reply, Kazadi has waived this contention. See, e.g., United States

v. Harrell, 642 F.3d 907, 918 (10th Cir. 2011) (“[A]rguments raised for the first time in a

reply brief are generally deemed waived.”).

       However, even if the Court considers Kazadi’s revised position from his Reply,

Kazadi’s vague assertions about “ambiguity” are insufficient to challenge the basis for

the traffic stop. As a passenger in the vehicle, Kazadi should be able to say whether

the traffic stop was invalid; however, he does not unequivocally do so. Because the

Court has been presented with no evidence to the contrary, it finds that the initial traffic

stop was valid.




                                              7
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 8 of 11




B.    Officer Zimmerman’s Initial Attempt to Frisk Kazadi

      Kazadi argues that Officer Zimmerman conducted a Terry frisk on him “the

moment he exited the car” and that “Officer Zimmerman lacked reasonable suspicion to

conduct a pat-down for weapons.” (ECF No. 26 at 4.) The Government, on the other

hand, agues that the sole Terry frisk was conducted after Kazadi resisted Officer

Zimmerman and was placed into handcuffs. (ECF No. 36 at 1.)

      After watching the Video of the encounter, the Court finds that there was no

Terry frisk the moment that Kazadi exited the vehicle, as Defendant contends. When

Kazadi steps out of the vehicle, Officer Zimmerman appears to attempt to begin a pat-

down of Kazadi. (See Video at 1:42.) Had Officer Zimmerman completed his Terry

frisk at this point and discovered the weapon, drugs, and other items on Kazadi’s

person, the Court may well have decided that Officer Zimmerman lacked reasonable

suspicion to justify the search. However, the Court need not undertake this analysis

because the Video of the encounter and Kazadi’s own admissions provide ample

evidence that Kazadi actively resisted and impeded the initial frisk attempt. (See id. at

1:47; see also ECF No. 26 at 4 (“Officer Zimmerman orders Mr. Kazadi to place his

hands on the head and begins a pat-down search of his body. . . . Mr. Kazadi resists

and is eventually tased by Officer Spano and arrested.”).)

      Critically, the officers had not found the weapon, drugs, or any other items on

Kazadi’s person when he resisted and terminated the initial attempted frisk. In other

words, there was not, at this point, a viable Fourth Amendment violation with respect to

the discovery of these items. The Supreme Court has held that a person who escapes

an officer’s grasp in no longer “seized” under the Fourth Amendment, but is instead in a

                                            8
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 9 of 11




“period of fugitivity,” and anything officers learn during the “period of fugitivity” can

justify their subsequent seizure. See California v. Hodari D., 499 U.S. 621, 624–25

(1991); see also Henson v. United States, 55 A.3d 859, 866–67 (D.C. Cir. 2012)

(finding defendant was not “seized” under the Fourth Amendment when, after

consenting to a pat-down search for weapons, he began moving away from the officer

and took off running); United States v. Dawdy, 46 F.3d 1427, 1431 (8th Cir. 1995)

(holding that “a defendant’s response to even an invalid arrest or Terry stop may

constitute independent grounds for arrest”).

C.     The Search After Kazadi Resisted Officer Zimmerman

       While the Court could resolve this Motion by analyzing whether Officer

Zimmerman had reasonable suspicion to conduct a Terry frisk after Kazadi resisted

Officer Zimmerman, the Court finds this Motion is more easily resolved when it views

the search as a search incident to arrest.

       By resisting Officer Zimmerman—as Kazadi concedes he did (see ECF No. 26 at

4; ECF No. 52 at 5)—Kazadi gave Officer Zimmerman probable cause to believe that

he had committed a separate crime. See, e.g., Colo. Rev. Stat. § 18-8-104(1)(a), (2)

(“A person commits obstructing a peace officer . . . when, by using . . . physical

interference, . . . such person knowingly obstructs, impairs, or hinders the enforcement

of the penal law or the preservation of the peace by a peace officer, acting under color

of his or her official authority[.] * * * It is not a defense to a prosecution under this

section that the peace officer was acting in an illegal manner, if he or she was acting

under color of his or her official authority.”); id. at § 42-4-107 (“No person shall willfully



                                               9
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 10 of 11




 fail or refuse to comply with any lawful order or direction of any police officer invested

 by law with authority to direct, control, or regulate traffic.”).

        Even if there is some question whether Kazadi actually violated any of the

 foregoing statutes, the officers certainly had probable cause to suspect their violation.

 And once that probable cause existed, the current state of Fourth Amendment case law

 gave the officers expansive authority to search Kazadi “incident to arrest.” “A

 warrantless search preceding an arrest is a legitimate ‘search incident to arrest’ as long

 as (1) a legitimate basis for the arrest existed before the search, and (2) the arrest

 followed shortly after the search”—and this is so “[w]hether or not the officer intended to

 actually arrest the defendant at the time of the search.” United States v. Anchondo,

 156 F.3d 1043, 1045 (10th Cir. 1998). “[T]he legitimate basis [inquiry] is purely an

 objective standard and can be [satisfied by] any crime, not merely that for which the

 defendant is ultimately charged.” United States v. Torres-Castro, 470 F.3d 992, 998

 (10th Cir. 2006) (emphasis in original). In short, if objective probable cause exists to

 arrest for any offense, an officer may search the individual and then arrest him or her,

 even if the arrest is for an offense discovered through the search and not for the

 offense that retroactively justifies the search.

        Under this authority, for purposes of the resolution of his Motion, Kazadi was his

 own worst enemy. By resisting Officer Zimmerman’s initial attempt to frisk him, he gave

 the officers probable cause to arrest him for one or more crimes.4 With this probable


        4
           Kazadi argues in passing that “the encounter escalated to an illegal arrest without
 probable cause when the officers used excessive force during the ensuing scuffle.” (ECF No.
 26 at 4.) In addition to noting that this allegation is inconsistent with Kazadi’s admission that he
 resisted Officer Zimmerman (see ECF No. 26 at 4; ECF No. 52 at 5), the Court finds that

                                                  10
Case 1:19-cr-00518-WJM Document 54 Filed 06/22/20 USDC Colorado Page 11 of 11




 cause, the officers were justified in conducting a full search incident to the arrest that

 was about to happen. Officer Zimmerman’s intentional search of Kazadi was therefore

 permissible and the evidence obtained from the traffic stop will not be suppressed. 5

                                        IV. CONCLUSION

        For the reasons set forth above, Kazadi’s Motion to Suppress (ECF No. 26) is

 DENIED.


        Dated this 22nd day of June, 2020.

                                                              BY THE COURT:




                                                              William J. Martínez
                                                              United States District Judge




 Kazadi waived this argument by failing to meaningfully develop it. See United States v. Hunter,
 739 F.3d 492, 495 (10th Cir. 2013) (“Cursory argument not meaningfully developed by any
 analysis or citation is deemed waived.”).
        5
            Kazadi has also failed to meaningfully develop his request to suppress “statements
 allegedly made while he was detained during the traffic stop.” (ECF No. 26 at 1.) He neither
 identifies the statements that he seeks to suppress, nor any authority upon which suppression
 of statements would be warranted. See Phillips v. Calhoun, 956 F.2d 949, 956–54 (10th Cir.
 1992) (recognizing that “[a] litigant who fails to press a point by supporting it with pertinent
 authority, or by showing why it is sound despite a lack of supporting authority . . . forfeits the
 point.” (quoting Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990))).

                                                 11
